Citation Nr: 1123844	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to April 2002.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) in Washington, D.C., in February 2011.  A transcript of that hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea, which he contends began during service.  Service treatment records reflect that he reported a 7-year history of poor sleep in March 1999, and a sleep aid was prescribed.  He continued to report sleep disturbance in May 1999.  VA treatment records reflect that sleep apnea was diagnosed in 2007.  

During his February 2011 Board hearing, the Veteran testified that during service people often told him he snored loudly, but he did not realize he had a respiratory condition.  He stated that he reported poor sleep on several occasions in service, but he was not offered treatment for his condition.  He has submitted statements from his brother and sister, who report that they witnessed the Veteran's loud snoring and "choking" in his sleep while in service.  

Thus, the evidence indicates that the Veteran currently has sleep apnea which may be associated with his service, but there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  A remand is required to afford the Veteran a VA examination.  38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA pulmonary examination to determine the nature and likely etiology of his claimed sleep apnea.  The claims file must be made available to the examiner for review.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

Based on the examination, the Veteran's reported history, and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probability) that sleep apnea had its onset during service or is otherwise related to any incident of service.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


